Citation Nr: 9910782	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  94-02 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a chronic 
left knee disorder.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1980 and from September 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that, inter alia, held that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a chronic left knee 
disorder.  

In May 1996, the Board issued a decision finding, inter alia, 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a 
chronic left knee disorder.  The veteran appealed this aspect 
of the Board's decision to the United States Court of 
Veterans Appeals (Court).  By memorandum decision dated in 
October 1998, the Court vacated the Board's decision 
regarding whether new and material evidence had been received 
to reopen a claim of entitlement to service connection for a 
chronic left knee disorder and remanded for  readjudication.  
A final judgment was entered in November 1998.  A copy of the 
memorandum decision and final judgment have been included in 
the veteran's claims file.


REMAND

The Court's memorandum decision noted that subsequent to the 
Board's May 1996 decision the United States Court of Appeals 
for the Federal Circuit held that the definition of new and 
material evidence as provided in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), was an incorrect substitution of the 
definition set forth under 38 C.F.R. § 3.156.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Court vacated and 
remanded the Board's decision in order for the issue of 
whether new and material evidence had been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left knee disorder to be 
redetermined in light of the holding in Hodge.  The Court 
also provided that the veteran was free to submit additional 
evidence and argument.

A December 1997 rating decision granted service connection 
for chronic low back muscular strain, superimposed on 
degenerative and developmental instability and assigned a 
10 percent evaluation effective April 16, 1996.  A July 1998 
rating decision continued a 10 percent evaluation for 
recurrent synovitis of the right knee with chondromalacia and 
postoperative Baker's cyst and continued a 10 percent 
evaluation for chronic low back muscular strain with 
degenerative instability.  In August 1998 the veteran filed a 
notice of disagreement with the July 1998 decision with 
regard to the evaluations assigned for his service-connected 
right knee and low back disabilities.  In October 1998 the 
veteran's representative submitted a notice of disagreement 
with the December 1997 rating decision relating to the 
effective date for the grant of service connection for 
chronic low back muscular strain superimposed on degenerative 
and developmental instability as well as the evaluation 
assigned for the service-connected low back disability by the  
December 1997 rating decision.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran, 
through his attorney, and inform him that 
he should submit any additional evidence 
and argument desired, including any 
evidence of treatment that has not 
previously been associated with the 
record.

2.  The RO should issue the veteran a 
statement of the case addressing the 
issues of entitlement to an earlier 
effective date for the grant of service 
connection for chronic low back muscular 
strain with degenerative instability, 
entitlement to an increased rating for 
recurrent synovitis of the right knee 
with chondromalacia and postoperative 
Baker's cyst, currently evaluated as 
10 percent disabling, and entitlement to 
an increased rating for chronic low back 
muscular strain with degenerative 
instability, currently evaluated as 
10 percent disabling.  If a timely 
substantive appeal is received with 
respect to these issues they would then 
become issues for Board review.

3.  The RO should readjudicate the issue 
of whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
chronic left knee disorder in light of 
Hodge.  If the determination is 
unfavorable to the veteran, a 
supplemental statement of the case should 
be sent to the veteran and his 
representative and they should be given 
the appropriate time in which to respond.

Thereafter, subject to appellate procedures, the case should 
be returned, if appropriate, to the Board for further 
consideration.  The purpose of this REMAND is to ensure due 
process of law.  No action is required of the veteran until 
he receives further notice.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


